Case 2:20-cv-00280-JLB-MRM Document 33 Filed 01/25/21 Page 1 of 2 PageID 505




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SAI HOSPITALITY MANAGEMENT
COMPANY, LLC, a Georgia Limited
Liability Company,

             Plaintiff,

v.                                            Case No. 2:20-cv-00280-JLB-MRM

ROCKHILL INSURANCE COMPANY,

             Defendant.


                                     ORDER

      Defendant Rockhill Insurance Company (“Rockhill”) moves, in part, to strike

Plaintiff Sai Hospitality Management Company, LLC’s (“SHMC”) request for

consequential damages in its amended complaint. (Docs. 11, 17.) On January 21,

2021, the Florida Supreme Court held that extra-contractual, consequential

damages are not permitted in first-party breach-of-contract actions that do not

involve bad faith. See Citizens Prop. Ins. Corp. v. Manor House, LLC, No. SC19-

1394, 2021 WL 208455, at *4 (Fla. Jan. 21, 2021).

      The parties are DIRECTED to provide supplemental briefing on whether the

Florida Supreme Court’s recent decision in Manor House resolves their dispute on

whether consequential damages are appropriate in this case. If so, the parties shall

advise the Court which issues in Rockhill’s motion remain to be resolved. 1


      1 The Court notes that Rockhill’s motion to dismiss Count II of the amended
complaint is unopposed—the parties’ sole point of contention appears to be whether
the dismissal should be with or without prejudice.
Case 2:20-cv-00280-JLB-MRM Document 33 Filed 01/25/21 Page 2 of 2 PageID 506




      SHMC shall file its supplemental brief no later than February 1, 2020.

Rockhill shall file a supplemental brief no later than February 8, 2020. Neither

of the briefs shall exceed five pages in length. If the parties do not dispute the

effect of Manor House on this case, they are permitted and encouraged to file a joint

brief in response to this Order. Similarly, the parties are encouraged to confer and

amicably resolve any other issues in Rockhill’s pending motion.

      ORDERED in Fort Myers, Florida, on January 25, 2021.




                                          2
